Citation Nr: 0900814	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-34 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice connected death pension 
benefits.

3.  Entitlement to accrued benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from December 1974 to March 
1979.  She died in November 1991.  The appellant is the 
remarried widow of the veteran.

The appellant's claim was filed in November 2006.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appellant testified at a February 2008 hearing at the 
Board.  A transcript is in the claims file.


FINDINGS OF FACT

1. The appellant was the lawful spouse of the veteran at the 
time of her death.

2. The appellant remarried in December 1995 and has been 
remarried at all times since.

3.  The appellant is not a surviving spouse for VA 
compensation and pension purposes.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits, to include service connected death 
compensation, nonservice connected death pension, and accrued 
benefits, have not been met.  38 U.S.C.A. §§ 101, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.50, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable here where 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

Analysis

The appellant claims entitlement to service connection for 
the cause of the veteran's death, entitlement to nonservice 
connected death pension benefits, and entitlement to accrued 
benefits based on his purported status as the veteran's 
surviving spouse.  

The veteran died in November 1991.  The appellant was married 
to the veteran at the time of her death, but he remarried in 
December 1996, and remains remarried.  The appellant's claim 
was filed in November 2006 subsequent to the appellant's 
remarriage.  

For purposes of determining eligibility as a claimant under 
Title 38, there is a preliminary threshold issue as to 
whether the appellant qualifies as a "surviving spouse" for 
purposes of entitlement to Dependency and Indemnity 
Compensation (DIC). Concerning this, DIC is a payment made by 
VA to a "surviving spouse", because of a service-connected 
death occurring after December 31, 1956. 38 U.S.C.A. § 
101(14); 38 C.F.R. § 3.5(a) (1). The term "surviving spouse" 
means a person of the opposite sex (1) whose marriage to the 
veteran was valid under the law of the place of residence at 
the time of the marriage or when the right to benefits 
accrued; (2) who was the spouse of a veteran at the time of 
the veteran's death; (3) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death; (4) and who, except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran (and after September 19, 1962) lived with another 
person of the opposite sex and held himself out openly to the 
public to be the spouse of such other person. See 38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b). 

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued. 38 C.F.R. 
§ 3.1(j).

At the time of his February 2008 hearing before the Board, 
the appellant indicated that he had remarried in December 
1995. Thus, the initial question before the Board is whether 
the appellant has status as a surviving spouse.

The appellant's November 2006 claim shows that he was married 
to the veteran in November 1991 when she died.  He 
subsequently remarried in December 1995.  As the appellant 
has remarried, and as he remains remarried, he is not a 
"surviving spouse" for VA purposes.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b).

Accordingly, as a matter of law, the appellant is not 
eligible for VA death compensation or pension benefits.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding 
that plain statutory language is applied unless it creates 
absurd results).  The Board is specifically prohibited from 
granting benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA. See 38 U.S.C.A. § 7104(c) (West 2002).

The Board acknowledges that the RO did not address the issue 
as whether the appellant was a proper claimant.  Given the 
fact that jurisdiction matters and it is not "harmless" error 
when VA, during the claims adjudication process, fails to 
address threshold jurisdictional issues, it follows that VA 
must first determine whether he is an eligible payee.  As the 
appellant has failed to demonstrate that he is a "surviving 
spouse " of the veteran as VA defines that term, he does not 
have standing to claim entitlement to service connection for 
the cause of her death, entitlement to nonservice connected 
death pension, or entitlement to accrued benefits.  That is, 
he has yet to show that he is "entitled to have [the Board] 
decide the merits of his dispute."  Warth v. Seldin, 422 U.S. 
490, 498 (1975).

The claims are dismissed.

In reaching this decision the Board acknowledges the argument 
that the appellant should be granted benefits for the period 
between the veteran's death and his remarriage.  The laws 
governing effective dates, however, would establish benefits 
no earlier than the date of his November 2006 claim.  
38 U.S.C.A. § 5110.  As the veteran was remarried in November 
2006, it follows that his argument is without merit.


ORDER

The claims of entitlement to service connection for the cause 
of the veteran's death, entitlement to nonservice connected 
death pension benefits, and entitlement to accrued benefits 
are dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


